Filed 10/14/20 P. v. Huerta CA4/2
See Dissenting Opinion


                         NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


            IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

           Plaintiff and Respondent,                                     E073576 MF

 v.                                                                      (Super.Ct.No. FWV17115)

 MARK HUERTA, et al.,                                                    OPINION

           Defendants and Appellants.

 THE PEOPLE,

           Plaintiff and Respondent,                                     E073672

 v.                                                                      (Super.Ct.No. FWV17115)

 EDDIE HUERTA,                                                           OPINION

           Defendant and Appellant.


          CONSOLIDATED APPEALS from the Superior Court of San Bernardino County.

Michael A. Knish, Judge. Reversed and remanded.

          Jeanine G. Strong, under appointment by the Court of Appeal, for Defendant and

Appellant Andrew Cabrera.


                                                             1
       Christopher Nalls, under appointment by the Court of Appeal, for Defendant and

Appellant Eddie Huerta.

       Patricia A. Scott, under appointment by the Court of Appeal, for Defendant and

Appellant Mark Huerta.

       Xavier Becerra, Attorney General, Thomas S. Patterson, Assistant Attorney

General, Tamar Pachter and Nelson R. Richards, Deputy Attorneys General as Amicus

Curiae on behalf of Defendants and Appellants.

       Jason Anderson, District Attorney, and James R. Secord, District Attorney, for

Plaintiff and Respondent.

       In 1999, a jury convicted appellants Eddie Huerta, Mark Huerta, and Andrew

Cabrera of murder, attempted murder, and conspiracy to commit murder. In 2019, all

three petitioned for resentencing under newly enacted Penal Code section 1170.95, but

the trial court denied the petitions, finding the provision unconstitutional.

       Appellants and the Attorney General, as amicus curiae, defend the

constitutionality of the law. Respondent, the San Bernardino County District Attorney

(hereafter District Attorney), argues the bill which enacted Penal Code section 1170.95,

Senate Bill No. 1437 (Senate Bill 1437), unconstitutionally amended Propositions 7 and

115, impermissibly infringes on powers vested in the judicial and executive branches of

government in violation of the separation of powers doctrine, and violates victims’ rights

to final judgments under Proposition 9.




                                              2
       We follow our decision in People v. Johns (2020) 50 Cal.App.5th 46 (Johns)

upholding Senate Bill 1437 in its entirety, and therefore conclude appellants are entitled

to have the trial court consider their petitions.

                                               I

                                            FACTS

       In 1998, appellants and two others attempted to lure Jose Lizarraga outside his

house by throwing rocks. When he didn’t come out, shots from three different guns were

fired at the house. During the shooting, one of the five potential shooters accidentally

shot and killed another one of the potential shooters, Alfred Cabrera. A jury convicted all

three appellants of first degree murder (Pen. Code, § 187, subd. (a), unlabeled statutory

citations refer to this code), attempted murder (§§ 187, 664), and conspiracy (§ 182,

subd. (a)(1)), and found true firearm and gang enhancements (§§ 12022.53, subds. (b) &

(c), 186.22 subds. (b)(1) & (b)(4)). On appeal, this court struck the street gang

enhancements, but otherwise affirmed the judgment.1 (Coronado, supra, E026327).)




       1We grant the District Attorney’s request that we take judicial notice of the ballot
statements concerning Propositions 7 and 115, certain legislative history documents
concerning Senate Bill 1437 and Assembly Bill 3104, and our decision in appellants’
appeals of their convictions. (Evid. Code, § 452, subds. (c) & (d).) We take the facts from
our opinion in the appeals of their convictions. (People v. Coronado (Jan. 22 2001,
E026327) [nonpub. opn.].)


                                               3
       Over a period of three months in 2019, all three appellants petitioned the trial

court for resentencing under then newly enacted section 1170.95, which allows offenders

previously convicted of murder under the felony-murder rule or the natural and probable

consequences doctrine to have their murder convictions vacated if they couldn’t be

convicted of murder under sections 188 or 189 as amended by Senate Bill 1437.

       The District Attorney opposed all three petitions, arguing, among other things, that

section 1170.95 was unconstitutional. On August 30, 2019, the trial court denied all three

petitions on the basis that section 1170.95 is unconstitutional because Senate Bill 1437

improperly amended Propositions 7 and 115. The court didn’t determine whether

appellants are eligible for relief on the merits.

       Appellants timely appealed the orders denying their petitions.

                                               II

                                         ANALYSIS

       Appellants argue section 1170.95 is constitutional and the trial court erred by

denying their petitions on the basis that it is not. The Attorney General agrees. The

District Attorney argues the bill which redefined felony murder and enacted

section 1170.95, Senate Bill 1437, is unconstitutional because it improperly amends

Propositions 7 and 115, violates the separation of powers doctrine, and violates victims’

rights to finality of judgments under Proposition 9.




                                               4
       We recently addressed and rejected the same arguments in Johns, supra, 50

Cal.App.5th 46. In that case we held Senate Bill 1437 did not amend Propositions 7 (id.

at pp. 63-65) or 115 (id. at pp. 65-66) and doesn’t violate the separation of powers

doctrine (id. at pp. 66-68) or victims’ rights to finality of judgments as protected in

Proposition 9 (id. at pp. 68-70). In sum, we found Senate Bill 1437 was constitutional.

(Id. at p. 70.)

       Here, the District Attorney argues two earlier decisions reaching the same

conclusion, People v. Lamoureux (2019) 42 Cal.App.5th 241 and People v. Superior

Court (Gooden) (2019) 42 Cal.App.5th 270, were wrongly decided. However, we already

addressed and approved of both of these decisions in Johns, as has every other division of

the Court of Appeal to address the issue by published opinion. (See, e.g., People v. Lopez

(2020) 51 Cal.App.5th 589, 601-602 [Second Dist., Div. Two]; People v. Smith (2020) 49

Cal.App.5th 85, 91-92 [Second Dist., Div. Five], review granted July 22, 2020, S262835;

People v. Bucio (2020) 48 Cal.App.5th 300, 311-312 [Second Dist., Div. Six]; People v.

Lombardo (2020) 54 Cal.App.5th 553 [Third Dist.]; People v. Cruz (2020) 46

Cal.App.5th 740, 747 [Fourth Dist., Div. Three]; People v. Nash (2020) 52 Cal.App.5th

1041 [Fifth Dist.]; People v. Alaybue, (2020) 51 Cal.App.5th 207 [Sixth Dist.].)




                                              5
                                           III

                                     DISPOSITION

      We reverse the trial court orders denying the petitions and remand for further

proceedings under section 1170.95.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                             SLOUGH
                                                                                       J.
I concur:


McKINSTER
                         J.




                                           6
       [The People v. Mark Huerta, et al., E073576, E073672]

       RAMIREZ, P.J.

       I respectfully dissent. For the reasons that I stated in my dissent in People v.

Lippert (2020) 52 Cal.App.5th 304, pet. for rev. filed Sept 17, 2020, I believe Senate Bill

No. 1437 (2017-2018 Reg. Sess.) is unconstitutional because (1) it amends Proposition 7,

and (2) it violates the separation of powers.


                                                                RAMIREZ
                                                                                          P. J.




                                                1